EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Craig, Reg. No. 69,740 on 07 June 2021.
The application has been amended as follows: 
Claim 1, line 18 delete the word “a”.
Cancel withdrawn claims 10-20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a filter head, the filter head comprising, among other essential elements/features/steps, wherein the filter head further comprises a filter head spud that operably engages with the filter device, and the filter head comprises a touch plug that is disposed inside a first chamber in the filter head spud, wherein the touch plug is operably slidable inside the first chamber, and wherein the touch plug is operably spring biased toward a distal end of the filter head spud, and wherein the touch plug operably, electrically couples the contaminant sensor with a the probe.
, in combination with the rest of the limitations of the above claim(s).  The remaining claims are allowed due to dependency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855